Citation Nr: 9923168	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-47 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the cervical spine for the 
period from January 9, 1992 to February 1, 1993.  

2.  Entitlement to an evaluation in excess of 40 percent for 
DDD of the cervical spine from February 1, 1993.  

3.  Entitlement to a rating in excess of 40 percent for DDD 
of the lumbosacral spine with radiculopathy, post-operative 
L4-5 laminectomy.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to August 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The record reflects that this case was remanded in April 1997 
for additional development to include a VA examination and 
association with the claims file of the veteran's Chapter 31 
vocational rehabilitation folder and counseling records.  The 
report of the requested examination, conducted in November 
1997, is now included in the claims file.  The Board notes 
that the September 1998 supplemental statement of the case 
(SSOC) reflects that the requested vocational folder was also 
added to the record.  The SSOC specifically refers to 
information gleaned from the folder regarding recommendations 
made by the veteran's doctor's and the veteran's 
employability status.  The Board's review of the three 
volumes making up the claims file reflects that this 
vocational folder is no longer associated with the claims 
file.  It is necessary that this folder be reassociated with 
the claims file since the Board is restrained by Court 
precedent from proceeding without the RO having followed the 
Board's own directives.  38 C.F.R. § 19.31 (1998); Stegall v. 
West, 11 Vet. App. 268 (1998).

In light of the above consideration, the case is remanded for 
the following action:  

The RO should reassociate with the claims 
file the veteran's Chapter 31 vocational 
rehabilitation folder that presumably was 
previously associated with the claims 
file.  All pieces of correspondence, if 
any, related to the request for this 
information should be made part of the 
claims folder.  

After completion of the action sought above, the case should 
be returned to the Board for further consideration. If the RO 
takes adjudicatory action with respect to any issue it deems 
to be on appeal, a SSOC should be issued and the veteran 
should be allowed to respond before the case is returned to 
the Board.





		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




